             Case 1:17-cv-04275-RPK-RML Document 274-23 Filed 07/01/20 Page 1 of 1 PageID #: 7986

                                              Allstate Ins. Co., et al. v. Avetisyan, et al.
                                  Exhibit 20 - Payments Made to Almatcare Medical Supply, Inc.

  Claim   Patient Check
                           Amount                        Payee                     Post Date                   Plaintiff
 Number Initials Number
405596346 C.J. 614304887    $514.69           Almatcare Medical Supply Inc           8/3/2016     Allstate Fire and Casualty Ins. Co.
405596346 J.J. 614304919    $861.58           Almatcare Medical Supply Inc           8/3/2016     Allstate Fire and Casualty Ins. Co.
406364943 S.S. 172284810   $1,526.60          Almatcare Medical Supply Inc          2/10/2020           Allstate Insurance Co.
407028307 L.H. 614269967    $827.58           Almatcare Medical Supply Inc          6/24/2016           Allstate Insurance Co.
408669091 B.C. 614262098    $432.00           Almatcare Medical Supply Inc          6/15/2016     Allstate Fire and Casualty Ins. Co.
410884431 N.J. 614280871    $827.58           Almatcare Medical Supply Inc           7/7/2016           Allstate Insurance Co.
410945885 C.S. 614284111    $827.58           Almatcare Medical Supply Inc          7/11/2016 Allstate Property and Casualty Ins. Co.
410945885 C.S. 614332114    $502.63           Almatcare Medical Supply Inc          8/31/2016 Allstate Property and Casualty Ins. Co.
410945885 D.B. 614284109    $827.58           Almatcare Medical Supply Inc          7/11/2016 Allstate Property and Casualty Ins. Co.
417885894 D.S. 683482969    $827.58           Almatcare Medical Supply Inc          9/26/2016     Allstate Fire and Casualty Ins. Co.
417885894 R.J. 683482968    $837.51           Almatcare Medical Supply Inc          9/26/2016     Allstate Fire and Casualty Ins. Co.
418288908 J.F. 660548385    $907.39           Almatcare Medical Supply Inc          9/12/2016     Allstate Fire and Casualty Ins. Co.
419025531 O.S. 614354308    $515.45           Almatcare Medical Supply Inc          9/26/2016     Allstate Fire and Casualty Ins. Co.
419602759 M.P. 614378289    $827.58           Almatcare Medical Supply Inc         10/18/2016           Allstate Insurance Co.
419605521 S.D. 111971307   $2,476.84          Almatcare Medical Supply Inc          2/26/2020     Allstate Fire and Casualty Ins. Co.
422865287 N.P. 614383406    $913.17           Almatcare Medical Supply Inc         10/24/2016     Allstate Fire and Casualty Ins. Co.
422865287 S.B. 614378218    $917.85           Almatcare Medical Supply Inc         10/18/2016     Allstate Fire and Casualty Ins. Co.
427717475 K.C. 671605110    $523.99           Almatcare Medical Supply Inc          12/7/2016 Allstate N.J. Property & Casualty Ins. Co.
432281368 J.D. 614454305    $684.85           Almatcare Medical Supply Inc           1/9/2017     Allstate Fire and Casualty Ins. Co.
432281368 J.D. 614454306    $422.00           Almatcare Medical Supply Inc           1/9/2017     Allstate Fire and Casualty Ins. Co.
432281368 J.D. 614454307    $481.57           Almatcare Medical Supply Inc           1/9/2017     Allstate Fire and Casualty Ins. Co.
432387876 K.J. 614463806    $511.42           Almatcare Medical Supply Inc          1/18/2017     Allstate Fire and Casualty Ins. Co.
432387876 K.J. 614463807    $655.00           Almatcare Medical Supply Inc          1/18/2017     Allstate Fire and Casualty Ins. Co.
433631223 C.R. 660570820   $1,047.23          Almatcare Medical Supply Inc          2/15/2017           Allstate Indemnity Co.
434841219 J.C. 614476851   $1,173.42          Almatcare Medical Supply Inc           2/1/2017     Allstate Fire and Casualty Ins. Co.
435110911 T.B. 614451583    $634.52           Almatcare Medical Supply Inc           1/5/2017     Allstate Fire and Casualty Ins. Co.
437601073 B.W. 614487277   $1,028.71          Almatcare Medical Supply Inc          2/10/2017     Allstate Fire and Casualty Ins. Co.
438456105 A.W. 135836759   $2,370.84          Almatcare Medical Supply Inc         11/27/2019 Allstate Property and Casualty Ins. Co.
441679321 S.T. 642051055   $1,028.71          Almatcare Medical Supply Inc          3/17/2017           Allstate Indemnity Co.
467540464 T.N. 156152355   $6,702.54          Almatcare Medical Supply Inc          4/8/2020            Allstate Insurance Co.


                                                             1 of 1                                                            Exhibit 20
